                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

CAROLYN ARNETT                                                                         PLAINTIFF

v.                                 Case No. 1:17-cv-00076-KGB

LARRY NORRIS, et al.                                                                DEFENDANTS

                                              ORDER

       Pending before the Court is Ms. Arnett’s motion for costs and attorney’s fees pursuant to

Federal Rule of Civil Procedure 4(d)(2) (Dkt. No. 35). This Court previously entered an Order

consolidating this case with with Villarreal v. DeWitt, et al., Case No. 1:16-cv-00163-KGB (Dkt.

No. 34). In that Order, the Court directed the parties to make filings only in the Villarreal case

(Id.). Ms. Arnett filed an identical motion for costs and attorneys’ fees in the Villarreal case. The

Court denied that motion in the Villarreal case in an Order dated March 29, 2019, and the Court

denies the present motion before it in this case for the reasons set forth in the Order entered in the

Villarreal matter (Dkt. No. 35).

       So ordered this 29th day of March, 2019.



                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
